DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 14-15, 19-21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hormis et al. (US 9,300,444 B2).
(1) Regarding claim 1:
Hormis discloses an apparatus for compensating for in-phase/quadrature (I/Q) phase path imbalance, comprising: 
in-phase-path (I-path) circuitry configured to process an I-path signal, the I-path circuitry comprising a first analog filter configured to filter the I-path signal (in-phase 
quadrature-path (Q-path) circuitry configured to process a Q-path signal, the Q- path circuitry comprising a second analog filter configured to filter the Q-path signal (quadrature-phase data signals follow the quadrature-phase path 332, col. 8, lines 60-61; figure 3, after the in-phase and quadrature-phase data signals are converted to analog data signals and filtered using baseband filters 308, col. 8, line 64 – col. 9, line 1); 
an I/Q imbalance compensation circuit (complex digital filter 302 in figure 3) configured to process a digital version of the I-path signal and a digital version of the Q-path signal to compensate for mismatch between the I-path circuitry and the Q-path circuitry (To process the data signals, the transmitter 102 filters the digital in-phase and quadrature-phase signals using the complex digital filter 302, col. 8, lines 61-63); and 
a first circuit (loopback receiver 104 and QEC controller 110 in figure 3) configured to: 
apply a coarse adjustment to at least one of the first analog filter or the second analog filter to reduce an initial mismatch between the I-path circuitry and the Q-path circuitry (if the QEC controller 110 determines that the quadrature error is frequency independent with respect to the carrier frequency or LO frequency, the QEC controller 110 can adjust the characteristics of the complex digital filter 302, col. 9, lines 42-46); and 
and/or the complex digital filter, col. 9, lines 42-46, the examiner interprets the compensation by the complex digital filter as the claimed compensation for residual mismatch between the I-path circuitry and the Q-path circuitry).
(2) Regarding claim 15:
Hormis discloses a method for compensating for in-phase/quadrature (I/Q) phase path imbalance, the method comprising: 
processing an I-path signal with I-path circuitry by filtering the I-path signal with a first analog filter (in-phase data signals follow the in-phase path 330, col. 8, lines 59-60; figure 3, after the in-phase and quadrature-phase data signals are converted to analog data signals and filtered using baseband filters 308, col. 8, line 64 – col. 9, line 1); 
processing a Q-path signal with Q-path circuitry by filtering the Q-path signal with a second analog filter (quadrature-phase data signals follow the quadrature-phase path 332, col. 8, lines 60-61; figure 3, after the in-phase and quadrature-phase data signals are converted to analog data signals and filtered using baseband filters 308, col. 8, line 64 – col. 9, line 1); 
applying a coarse adjustment to at least one of the first analog filter or the second analog filter to reduce an initial mismatch between the I-path circuitry and the Q-
processing a digital version of the I-path signal and a digital version of the Q-path signal to compensate for a residual mismatch between the I-path circuitry and the Q-path circuit with the coarse adjustment applied to the at least one of the first analog filter or the second analog filter (To process the data signals, the transmitter 102 filters the digital in-phase and quadrature-phase signals using the complex digital filter 302, col. 8, lines 61-63; if the QEC controller 110 determines that the quadrature error is frequency independent with respect to the carrier frequency or LO frequency, the QEC controller 110 can adjust the characteristics of the complex digital filter 302 and/or the complex digital filter, col. 9, lines 42-46, the examiner interprets the compensation by the complex digital filter as the claimed compensation for residual mismatch between the I-path circuitry and the Q-path circuitry).
(3) Regarding claim 24:
A device for processing radio frequency signals, comprising: 
I-path circuitry configured to process an I-path signal, the I-path circuitry comprising a first analog filter configured to filter the I-path signal (in-phase data signals follow the in-phase path 330, col. 8, lines 59-60; figure 3, after the in-phase and quadrature-phase data signals are converted to analog data signals and filtered using baseband filters 308, col. 8, line 64 – col. 9, line 1) and a first frequency mixer 
Q-path circuitry configured to process a Q-path signal, the Q-path circuitry comprising a second analog filter configured to filter the Q-path signal (quadrature-phase data signals follow the quadrature-phase path 332, col. 8, lines 60-61; figure 3, after the in-phase and quadrature-phase data signals are converted to analog data signals and filtered using baseband filters 308, col. 8, line 64 – col. 9, line 1) and a second frequency mixer configured to frequency-convert the Q-path signal (mixer 310 for upconversion on path 332 as shown in figure 3, col. 7, lines 59); 
an oscillator (local oscillators 326, 327, col. 9, lines 15) configured to provide an in-phase local oscillator signal to the first frequency mixer and a quadrature-phase local oscillator signal to the second frequency mixer (they are modulated with their respective local oscillator phase 326, 327 using mixers 310, and then combined for transmission, col. 9, lines 1-3); 
non-transitory memory storage (tangible non-transitory computer readable medium, col. 12, lines 33-34); and 
one or more processors in communication with the non-transitory memory storage, wherein the non-transitory memory storage store instructions for execution by the one or more processors ( QEC controller 110 and loopback receiver 104 can be implemented by hardware, by software/firmware, or by a combination of hardware and software/firmware. In one embodiment, instructions for the routine 600 are stored in a tangible non-transitory computer-readable medium and are executed by a processor, col. 12, lines 29-34) to: 

process a digital version of the I-path signal and a digital version of the Q- path signal to compensate for a residual mismatch between the I-path circuitry and the Q-path circuitry with the coarse adjustment applied to the at least one of the first analog filter or the second analog filter (To process the data signals, the transmitter 102 filters the digital in-phase and quadrature-phase signals using the complex digital filter 302, col. 8, lines 61-63; if the QEC controller 110 determines that the quadrature error is frequency independent with respect to the carrier frequency or LO frequency, the QEC controller 110 can adjust the characteristics of the complex digital filter 302 and/or the complex digital filter, col. 9, lines 42-46, the examiner interprets the compensation by the complex digital filter as the claimed compensation for residual mismatch between the I-path circuitry and the Q-path circuitry).
(4) Regarding claim 8:
Hormis further discloses:
the I-path circuitry further comprises a first frequency mixer configured to up- convert the I-path signal to an I-path radio frequency (RF) signal after the first analog filter filters the I-path signal (as shown in figure 3, after filter by filter 308, mixer 310 for upconversion on path 330 as shown in figure 3, col. 7, lines 59, col. 9, lines 1-4); 

the apparatus further comprises signal combining circuitry configured to combine the I-path RF signal with the Q-path RF signal to form an RF transmission signal (they are modulated with their respective local oscillator phase 326, 327 using mixers 310, and then combined for transmission, col. 9, lines 1-3, it is inherently the transmitter of figure 3 comprises a combiner for combining the signal from mixer 310 for transmission).
(5) Regarding claim 11:
Hormis further discloses:
the I/Q imbalance compensation circuit is configured to process the digital version of the I-path signal and the digital version of the Q-path signal to compensate for the residual mismatch between the I-path circuitry and the Q-path circuitry prior to the I-path signal being filtered by the first analog filter and prior to the Q-path signal being filtered by the second analog filter (as shown in figure 3, the complex digital filter 302 receives TX digital input signal 330 and 332 (I and Q) before the TX digital signal is filter by analog filter (baseband filter) 308 in the transmitter, col. 8, line 50 - col. 9, line 1).
(6) Regarding claim 14:
Hormis further discloses:

the Q-path circuitry further comprises a sixth frequency mixer (mixer 310 for upconversion on path 332 as shown in figure 3, col. 7, lines 59); and 
the apparatus further comprises an oscillator configured to provide an in-phase local oscillator signal to the fifth frequency mixer and a quadrature-phase local oscillator signal to the sixth frequency mixer (local oscillators 326, 327, col. 9, lines 15) configured to provide an in-phase local oscillator signal to the first frequency mixer and a quadrature-phase local oscillator signal to the second frequency mixer (they are modulated with their respective local oscillator phase 326, 327 using mixers 310, and then combined for transmission, col. 9, lines 1-3). 
(7) Regarding claim 19:
Hormis further discloses:
sampling a first output from the first analog filter and a second output from the second analog filter to determine the initial mismatch between the I-path circuitry and the Q-path circuitry (the output of the analog filter (baseband filter) 308 are upconvert and combine and receive by the loopback filter for downcovnersion into I and Q signal and analog to digital converted by ADC 316 in the loopback receiver 104 as shown in figure 3 and the output of the loopback receiver is forward to QEC controller to determine the adjustment to the analog filter (baseband filter) 308 to compensate for frequency dependent I/Q mismatch, the examiner interprets the ADC 316 as the claimed sampling of the output of first and second analog filter (baseband filter) 308).
(8) Regarding claim 20:

providing the I-path signal from the first analog filter to a first frequency mixer (as shown in figure 3, output of baseband filter 308 is input to mixer 310 on path 330, ; 
up-converting the I-path signal with the first frequency mixer to form an I-path radio frequency (RF) signal (they are modulated with their respective local oscillator phase 326, 327 using mixers 310, and then combined for transmission, col. 9, lines 1-3; In certain embodiments, the transmitter 102 includes mixer 310 for upconversion, col. 7, lines 58-59); 
providing the Q-path signal from the second analog filter to a second frequency mixer (as shown in figure 3, output of baseband filter 308 is input to mixer 310 for upconversion on path 332 as shown in figure 3, col. 7, lines 59); and 
up-converting the Q-path signal with the second frequency mixer to form a Q-path RF signal (they are modulated with their respective local oscillator phase 326, 327 using mixers 310, and then combined for transmission, col. 9, lines 1-3; In certain embodiments, the transmitter 102 includes mixer 310 for upconversion, col. 7, lines 58-59).
(9) Regarding claim 21:
Hormis further discloses:
processing the digital version of the I-path signal and the digital version of the Q- path signal to compensate for the residual mismatch between the I-path circuitry and the Q-path circuitry prior to filtering the I-path signal with the first analog filter and prior to filtering the Q-path signal with the second analog filter (as shown in figure 3, the complex digital filter 302 receives TX digital input signal 330 and 332 (I and Q) before .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hormis et al. (US 9,300,444 B2) in view of Su et al. (US 2012/0213266 A1).
Hormis discloses all subject matter of claim 8 and further discloses:
the I-path signal comprises an I-path signal (as shown in figure 3, signal on i-path 320); 
the first frequency mixer is configured to up-convert the I-path signal to an I-path RF signal (they are modulated with their respective local oscillator phase 326, 327 using mixers 310, and then combined for transmission, col. 9, lines 1-3; In certain 
the Q-path signal comprises a Q-path signal (as shown in figure 3, signal on quadrature-path 322); 
the second frequency mixer is configured to up-convert the Q-path signal to a Q-path RF signal (quadrature-phase data signals follow the quadrature-phase path 332, col. 8, lines 60-61; figure 3, after the in-phase and quadrature-phase data signals are converted to analog data signals and filtered using baseband filters 308, col. 8, line 64 – col. 9, line 1) (mixer 310 for upconversion on path 332 as shown in figure 3, col. 7, lines 59); 
the signal combining circuitry is configured to combine the I-path RF signal with the Q-path RF signal to form an RF transmission signal; and 
the first circuit is further configured to sample the RF transmission signal to determine the initial mismatch between the I-path circuitry and the Q-path circuitry (they are modulated with their respective local oscillator phase 326, 327 using mixers 310, and then combined for transmission, col. 9, lines 1-3, it is inherently the transmitter of figure 3 comprises a combiner for combining the signal from mixer 310 for transmission).
Hormis fails to disclose a calibration process of transmitting calibration signal by the I-path and Q-path for determining initial mismatch between the I-path circuitry and the Q-path circuitry.
However, in the same field of endeavor, Su discloses in figure 2 a transmitter with a calibration unit 210 that receives a baseband in-phase test signal BBIt and a m. A default value provided by the calibration parameter adjustment 230 will be used as an original value of a current first calibration parameter Para_1 to configure the first calibration circuit 211, which calibrates the in-phase test signal BBIt in advance (for delay time mismatch). Therefore, in various embodiment of the disclosure, the first calibration circuit 211 may perform the calibration on the quadrature- phase test signal to calibrate I/Q mismatch (para. 0027).
It is desirable to have a calibration process that transmit calibration signal by the I-path and Q-path for determining initial mismatch between the I-path circuitry and the Q-path circuitry because it improves the signal integrity of the transmitted signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Su in the apparatus of Hormis for the benefit of reducing distortion in the transmitted signal.

Allowable Subject Matter
Claims 2-5, 6, 10, 12-13, 16-18, 22-23, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

An et al. (US 2014/0273902 A1) discloses a quadrature error correction using polynominal models in tone calibration.
Hormis et al. (US 2015/0030103 A1) discloses a wideband quadrature error detection and correction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/20/2022